Fourth Court of Appeals
                               San Antonio, Texas
                                     August 13, 2018

                                   No. 04-17-00118-CR

                                 Roxanne Y. CHAVEZ,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR0769
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       The court has considered Appellant’s motion for rehearing and motion for en banc
reconsideration. The motions are DENIED. See TEX. R. APP. P. 49.5, 49.7.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2018.
___________________________________
Keith E. Hottle
Clerk of Court